                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                 Newport News Division

  GAVIN GRIMM,                                    )
                                                  )
                         Plaintiff,               )
                                                  )
  v.                                              )   Civil Case No. 4:15-cv-54-AWA-DEM
                                                  )
  GLOUCESTER COUNTY SCHOOL                        )
  BOARD,                                          )
                                                  )
                         Defendant.               )
                                                  )


                                PLAINTIFF’S MOTION
                           FOR ATTORNEYS’ FEES AND COSTS

       Pursuant to Federal Rule of Civil Procedure 54(d), and in accordance with this Court’s

order on October 9, 2020, ECF 248, Plaintiff Gavin Grimm (“Gavin”) respectfully moves this

Court for an award of attorneys’ fees and costs reasonably incurred in the above-captioned matter.

       The grounds for this motion are that:

        (1) This Court granted Gavin’s motion for summary judgment on August 9, 2019, and

directed that “[t]he Board shall pay Mr. Grimm’s reasonable costs and attorneys’ fees pursuant to

42 U.S.C. § 1988,” ECF No. 229;

       (2) Gavin’s award of nominal damages for his claims related to the restrooms was not a de

minimis or purely technical victory under the factors set forth in Mercer v. Duke University, 401

F.3d 199, 204 (4th Cir. 2005);

       (3) Gavin’s requested fee award is based on attorneys’ hours and market rates that are

reasonable under all the relevant factors for calculating the lodestar amount, including the factors

set forth in Johnson v. Georgia Highway Express Inc., 488 F.2d 714, 717–19 (5th Cir. 1974);
        (4) There are no unrelated, unsuccessful claims to subtract from the lodestar amount, as

Gavin prevailed on all of his claims and any “unsuccessful” stage was merely “a temporary setback

on the way to a complete victory for plaintiff.” Cabrales v. Co. of Los Angeles, 935 F.2d 1050,

1053 (9th Cir. 1991);

       (5) Because Gavin achieved excellent results and complete vindication on the merits of his

claims, he should recover the full lodestar amount without further reductions. See Hensley v.

Eckerhart, 461 U.S. 424, 435 (1983); and

       (6) Gavin’s requested litigation expenses and costs are reasonable.

       Plaintiff submits the accompanying Memorandum of Law, with attached appendix,

declarations and exhibits, in support of this motion, and requests that Defendant Gloucester County

School Board be ordered to pay attorneys’ fees to Plaintiff in the amount of $1,284,735.75 and

costs in the amount of $27,467.85.



Respectfully submitted,

/s/ Eden B. Heilman

 AMERICAN CIVIL LIBERTIES UNION                      AMERICAN CIVIL LIBERTIES UNION
 FOUNDATION OF VIRGINIA                              FOUNDATION
 Eden B. Heilman (VSB No. 93554)                     Joshua A. Block*
 701E. Franklin Street, Suite 1412                   Leslie Cooper*
 Richmond, VA 23219                                  125 Broad Street
 (804) 644-8022 (Phone)                              18th Floor
 (804) 649-2733 (Fax)                                New York, NY 10004
 eheilman@acluva.org                                 (212) 549-2627 (Phone)
                                                     (212) 549-2650 (Fax)
 * Admitted pro hac vice                             jblock@aclu.org
                                                     lcooper@aclu.org
 Dated: July 26, 2021




                                                2
                                 CERTIFICATE OF SERVICE
       I hereby certify that on this 26th day of July 2021, a true and correct copy of the forgoing

Motion for Attorneys’ Fees and Costs and all accompanying documents were filed electronically

with the Clerk of the Court for the U.S. District Court for the Eastern District of Virginia by

using the CM/ECF system. I certify that all participants in the case are registered CM/ECF users

and that service will be accomplished by the CM/ECF system.



                                                      /s/ Eden Heilman
                                                      Eden Heilman (VSB No. 93554)
                                                      AMERICAN CIVIL LIBERTIES UNION
                                                      FOUNDATION OF VIRGINIA, INC.
                                                      701 E. Franklin Street, Suite 1412
                                                      Richmond, Virginia 23219
                                                      Phone: (804) 644-8080
                                                      Fax: (804) 649-2733
                                                      eheilman@acluva.org




                                                 3
